NO. 12-13-00255-CR

                            IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

EDWARD KIM RENDELL,                                §      APPEAL FROM THE 114TH
APPELLANT

V.                                                 §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                    §   SMITH COUNTY, TEXAS
                                     MEMORANDUM OPINION
       Edward Rendell appeals the trial court’s order revoking his community supervision. He
raises two issues on appeal relating to the imposition of court costs. We affirm.


                                             BACKGROUND
       Appellant was charged by indictment with the felony offense of tampering with physical
evidence. Pursuant to a plea bargain, Appellant pleaded guilty to the offense and was placed on
community supervision for a period of six years.           The State filed an application to revoke
Appellant’s community supervision to which Appellant pleaded true. The trial court found the
allegations in the State’s application true and sentenced Appellant to seven years of imprisonment.
This appeal followed.


                                             COURT COSTS
       In his first and second issues, Appellant contends that (1) the trial court erred in imposing
court costs not supported by the statutorily required bill of costs, and (2) there is legally insufficient
evidence for the trial court to assess court costs. We address Appellant’s issues together.
Standard of Review and Applicable Law
       The imposition of court costs upon a criminal defendant is a “nonpunitive recoupment of the
costs of judicial resources expended in connection with the trial of the case.” Johnson v. State, No.
PD-0193-13, 2014 WL 714736, at *2 (Tex. Crim. App. Feb. 26, 2014) (citations omitted). Thus,
when the imposition of court costs is challenged on appeal, we review the assessment of costs to
determine if there is a basis for the cost, not to determine if there is sufficient evidence offered at
trial to prove each cost. Id. The traditional Jackson v. Virginia evidentiary sufficiency principles
do not apply. Id.1
         If the record on appeal does not include a bill of costs, a bill of costs can be prepared and
added to the record in a supplemental clerk’s record.                     Id. at *4. A convicted defendant has
constructive notice of mandatory court costs set by statute and may object to the assessment of costs
against him for the first time on appeal or in a proceeding under article 103.008 of the Texas Code
of Criminal Procedure. Id. at *2; see also Cardenas v. State, No. PD-0733-13, 2014 WL 714734, at
*2 (Tex. Crim. App. Feb. 26, 2014) (citations omitted). A specific amount of court costs need not
be supported by a bill of costs in the appellate record for the reviewing court to conclude that the
assessed court costs are supported by facts in the record. Johnson, 2014 WL 714736, at *7. But
the use of a bill of costs is the most expedient and preferable method to review the assessment of
court costs. Id.
Discussion
         After Appellant filed his brief, the record was supplemented with a bill of costs. The
amount reflected in the bill of costs corresponds with the costs reflected in the judgment. Appellant
does not challenge a specific cost or basis for the assessment of a particular cost. Absent such a
challenge, the bill of costs is sufficient to support the assessed costs in the judgment. See id. at *8.
We overrule Appellant’s first and second issues.


                                                      DISPOSITION

         Having overruled Appellant’s first and second issues, we affirm the judgment of the trial
court.

                                                                               BRIAN HOYLE
                                                                                  Justice

Opinion delivered April 23, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


                                                 (DO NOT PUBLISH)


         1
             See Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).


                                                                2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                             APRIL 23, 2014


                                          NO. 12-13-00255-CR


                                     EDWARD KIM RENDELL,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0214-12)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.

                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that the decision be certified to the court below
for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.